312 F.2d 889
Rigoberto ANDRADE, Plaintiff-Appellant,v.UNITED FRUIT COMPANY, Defendant-Appellee.
No. 228.
Docket 27812.
United States Court of Appeals Second Circuit.
Argued January 25, 1963.
Decided January 25, 1963.

Leon Segan, New York City (Bernard Rolnick, Benjamin H. Siff, New York City, on brief), for plaintiff-appellant.
Eugene Underwood, New York City (Burlingham, Underwood, Barron, Wright & White, John J. Crowley, New York City, of counsel), for defendant.
Before FRIENDLY, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court Judge Feinberg's denial of plaintiff's motion, F.R. Civ.Proc. 60(b), to set aside a verdict for defendant in a seaman's action, on the ground that a juror allegedly failed to disclose a fact relating to his employment which made him incapable of being a disinterested juror. There was no reason why the juror should have supposed his employment so disqualified him; if plaintiff's trial counsel desired further information concerning this, it was for him to obtain it on the voir dire.